DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment 
The amendment filed on 05/17/2021 has been entered.  Claims 1-2 and 4-20 are currently pending in the application.
Specification
The amendment filed on 05/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "a short-range wireless network".  It is noted that a short-range wireless network is has a broader scope than a BLUETOOTH® network; therefore is not a general terminology for a BLUETOOTH® network.
Applicant is required to cancel the new matter in the reply to this Office Action.
The use of the term Bluetooth® (see paragraphs 0017, 0075, 0082, 0085), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.

The disclosure is objected to because of the following informalities: The use of the term Bluetooth® is not accompanied by the generic terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 13, the original disclosure fails to set forth "a short-range wireless network".  It is noted that a short-range wireless network has a broader scope than a BLUETOOTH® network.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the adapter coupled to the first end of the elongate rod", which renders the claim indefinite.  It is noted that the claim previously only set forth "an adapter that is coupleable to the handle".  It is unclear whether the adapter is coupled or not coupled to the handle.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. 
	Claim 12 recites the limitation "the adapter coupled to the first end of the elongate rod", which renders the claim indefinite.  It is noted that the claim previously only set forth "an adapter that is coupleable to the handle".  It is unclear whether the adapter is coupled or not coupled to the handle.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. 
	Claim 20 recites the limitation "the adapter coupled to the first end of the elongate rod", which renders the claim indefinite.  It is noted that the claim previously only set forth "an adapter coupleable to the handle".  It is unclear whether the adapter is coupled or not coupled to the handle.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 20 recites the limitation "the release button".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "the release button" as "the third button".
	Claims 2 and 4-11, and 13-19 each depend from a rejected claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6, 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018/0016716 A1) in view of Ward (US 6,145,152 A) as evidenced by Doerr (US 2,465,636 A).
Regarding claim 1, Christian discloses an apparatus (crochet device 202; fig. 2A; para. 0054; claim 9); comprising:
a handle (shaft 206 comprising a handle portion; see annotated fig. 2A; para. 0054);
an elongate rod (shaft 206 comprising an elongate rod portion; see annotated fig. 2A) comprising a first end (see annotated fig. 2A) and a second end (see annotated fig. 2A), the first end coupled to the handle (see annotated fig. 2A) and the second end comprising a hook (hook 
a first button (button 218; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056), the first button configured to increment a counter when actuated (a counter included in a counting system configured for track count of stitches and a row/round number; paras. 0035, 0056, 0060);
a second button (button 230; fig. 2A; paras. 0057-0058) disposed on the handle (fig. 2A; paras. 0057-0058), the second button configured to increment a counter when actuated (a counter included in the counting system configured for track count of stitches and a row/round number; paras. 0035, 0057-0058, 0060); and
a display (display 224; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056) for displaying a value of the counter(s) (fig. 2A; paras. 0056, 0058, 0060).
Christian does not disclose wherein the first button is disposed on a top side of the handle and the second button is disposed substantially opposite the first button on a bottom side of the handle.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because variation of positions of different buttons does not appear to provide any unexpected results.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have rearranged the positions of the first button and the second button as disclosed by Christian, with wherein the first button is disposed on the top side of a handle and the second button is disposed substantially opposite the first button on a bottom side of the handle.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Christian does not disclose wherein the first end of the elongate rod comprising an adapter that is coupleable to the handle, a release button disposed on the handle, the release button configured to receive the adapter coupled to the first end of the elongate rod to couple and lock the elongate rod to the handle, the release button actionable to unlock the first end of the elongate rod from the handle so that the first end of the elongate rod can be removed from the handle.  However, Ward teaches a handheld device (toothbrush 10; fig. 1; col. 2, ll. 14-21) comprising a handle (handle unit 11; fig. 1; col. 2, ll. 14-21) and an elongate rod (neck segment 51; fig. 1; col. 2, ll. 14-21, 58-64), wherein the elongate rod comprising a first end (the end adjacent to handle member 20; figs. 1-3; col. 2, ll. 58-64) and a second end (the end adjacent to head member 50; figs. 1-3; col. 2, ll. 58-64), the first end comprising an adapter (shaft member 54 and base segment 55, together form an adapter; figs. 2, 4; col. 2, ll. 65-67; col. 3, ll. 1-7) that is coupleable to the handle (coupleable to central bore 25 of handle member 20; figs. 2, 4; col. 
Regarding claim 2, Christian and Ward, in combination, disclose the apparatus of claim 1, but Christian does not disclose wherein the third button configured to release the elongate rod from the handle, the handle configured to receive various elongate rods each with a different hook on the second end.  However, as addressed for claim 1, Ward teaches wherein a release button (button element 32; figs. 2, 4) configured to release an elongate rod (neck segment 51; figs. 1-3) from a handle (handle unit 11; fig. 1), the handle configured to receive various elongate rods each with a different functional element on a second end (col. 1, ll. 51-56; col. 2, ll. 46-53, 65-67; col. 3, ll. 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the third button configured to release the elongate rod from the handle, the handle configured to receive various elongate rods each with a different hook on the second end as taught by Ward, in order to provide flexibility for a user to easily substitute crochet hooks of different sizes according to specific crochet objects as addressed for claim 1.
	Regarding claim 4, Christian and Ward, in combination, disclose the apparatus of claim 1, and Christian further discloses the apparatus further comprising a hardware device (buttons 218 and 230 are configured to be activated and send an electrical signal to display 224; therefore an electronically conducting hardware device, i.e., a circuit, must exist to enable the above function; fig. 2A; paras. 0056-0057) disposed within the handle (fig. 2A; paras. 0056-0057) and electrically coupled to the first button, the second button, and the display (as addressed above), the hardware device configured to dynamically update the display with values of the first and second counters in response to actuation of one of the first button and the second button (as addressed above).
Regarding claim 5, Christian and Ward, in combination, disclose the apparatus of claim 4, and Christian further discloses wherein the hardware device is configured to reset the second counter (the hardware device comprising a reset button 232 to reset the count back to the point of origin; fig. 2A; para. 0059). 
Christian does not explicitly disclose the second counter is reset in response to actuation of the first button.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because it is necessary to reset a stitch counter, i.e., the second counter, in response to actuation of a row counter corresponding to the first button in order to keep track of the stitch number in a specific row.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the second counter is reset in response to actuation of the first button.
Regarding claim 6, Christian and Ward, in combination, disclose the apparatus of claim 4, and Christian further discloses the apparatus further comprising a battery (a power source 420; fig. 4; para. 0082) disposed within the handle (within handle portion of shaft 206; figs. 2A, 4; para. 0082) and electrically coupled to the display and the hardware device for powering the display and the hardware device (fig. 4; para. 0082).
Regarding claim 9, Christian and Ward, in combination, disclose the apparatus of claim 1, and Christian further discloses wherein the hook comprises a crochet hook (crochet device 202; fig. 2A; para. 0054; claim 9) configured to interlock strands of material in rows of stitches according to a predefined pattern (a crochet device is used for interlock strands of material in rows of stitches according to a predefined pattern; paras. 0035, 0055).  
Regarding claim 10, Christian and Ward, in combination, disclose the apparatus of claim 9, but Christian does not explicitly disclose wherein the first counter is configured to track 
Regarding claim 11, Christian and Ward, in combination, disclose the apparatus of claim 1, and Christian further discloses the apparatus further comprising one or more sensors for tracking movements of the hook (paras. 0009, 0090), wherein the row counter and/or the stitch counter are updated based on the movements of the hook (paras. 0090, 0096).
Regarding claim 12, Christian discloses a system (a system of crocheting; fig. 4; paras. 0010, 0082), comprising:
a crochet apparatus (crochet device 202; fig. 2A; paras. 0054, 0082), comprising:
a handle (shaft 206 comprising a handle portion; see annotated fig. 2A; para. 0054);
an elongate rod comprising a first end (see annotated fig. 2A) and a second end (see annotated fig. 2A), the first end coupled to the handle (see annotated fig. 2A) and the second end comprising a hook (hook 208; fig. 2A; para. 0054) that is pointed with a lateral groove behind the hook (see annotated fig. 2A);

a second button (button 230; fig. 2A; paras. 0057-0058) disposed on the handle (fig. 2A; paras. 0057-0058), the second button configured to increment a counter when actuated (a counter included in the counting system configured for track count of stitches and a row/round number; paras. 0035, 0057-0058, 0060); and
a display (display 224; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056) for displaying a value of the counter(s) (fig. 2A; paras. 0056, 0058, 0060); and
a computing device (an external computer; paras. 0075, 0083) communicatively coupled to the crochet apparatus over a data network (a wireless network; fig. 4; paras. 0085, 0091).
Christian does not disclose wherein the first button is disposed on a top side of the handle and the second button is disposed substantially opposite the first button on a bottom side of the handle.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because variation of positions of different buttons does not appear to provide any unexpected results.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have rearranged the positions of the first button and the second button as disclosed by Christian, with wherein the first button is disposed on the top side of a handle and the second button is disposed substantially opposite the first button on a bottom side of the handle.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Christian does not disclose a release button disposed on the handle, the release button configured to receive the adapter coupled to the first end of the elongate rod to couple and lock the elongate rod to the handle, the release button actionable to unlock the first end of the elongate rod from the handle so that the first end of the elongate rod can be removed from the handle.  However, Ward teaches a handheld device (toothbrush 10; fig. 1; col. 2, ll. 14-21) comprising a handle (handle unit 11; fig. 1; col. 2, ll. 14-21) and an elongate rod (neck segment 51; fig. 1; col. 2, ll. 14-21, 58-64), wherein the elongate rod comprising a first end (the end adjacent to handle member 20; figs. 1-3; col. 2, ll. 58-64) and a second end (the end adjacent to head member 50; figs. 1-3; col. 2, ll. 58-64), the first end comprising an adapter (shaft member 54 and base segment 55, together form an adapter; figs. 2, 4; col. 2, ll. 65-67; col. 3, ll. 1-7) that is coupleable to the handle (coupleable to central bore 25 of handle member 20; figs. 2, 4; col. 2, ll. 34-42; col. 3, ll. 1-7) and the second end comprising a functional element (head member 
Regarding claim 13, Christian and Ward, in combination, disclose the system of claim 12, and Christian further discloses wherein the data network comprises a wireless communication network between the crochet apparatus and the computing device (paras. 0085, 0091), the wireless communication network comprising a short-range wireless network (BLUETOOTH is a type of short-range wireless network; para. 0085).
Regarding claim 14, Christian and Ward, in combination, disclose the system of claim 12, and Christian further discloses the system further comprising a pattern module (a module for creating a prescribed pattern; fig. 4; paras. 00035, 0091) that:
receives, at the computing device, a predefined crochet pattern defining the rows and stiches in each row for the crochet pattern (the computer receiving a crocheting pattern; fig. 4; paras. 0035, 0091); and
presents the crochet pattern on the computing device for a user to view and follow while crocheting the predefined pattern (relaying the information to the user through the display interface 428; fig. 4; paras. 0082, 0089, 0091).
Regarding claim 15, Christian and Ward, in combination, disclose the system of claim 14, and Christian further discloses the system further comprising an instruction module (computer executable instructions embodied in a computer readable medium; para. 0096) that provides audio and/or video instructions to the user using the computing device for completing the predefined crochet pattern (via display interface 428 and/or speaker interface 434; fig. 4; paras. 0082, 0096).
Regarding claim 16, Christian and Ward, in combination, disclose the system of claim 15, and Christian further discloses wherein the instruction module receives the values of the row 
Regarding claim 20, Christian discloses a crochet hook device (crochet device 202; fig. 2A; para. 0054; claim 9), comprising:
a handle (shaft 206 comprising a handle portion; see annotated fig. 2A; para. 0054);
an elongate rod (shaft 206 comprising an elongate rod portion; see annotated fig. 2A) comprising a first end (see annotated fig. 2A) and a second end (see annotated fig. 2A), the first end coupled to the handle (see annotated fig. 2A) and the second end comprising a hook (hook 208; fig. 2A; para. 0054) that is pointed with a lateral groove behind the hook (see annotated fig. 2A);
a first button (button 218; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056), the first button configured to increment a counter when actuated (a counter included in a counting system configured for track count of stitches and a row/round number; paras. 0035, 0056, 0060);
a second button (button 230; fig. 2A; paras. 0057-0058) disposed on the handle (fig. 2A; paras. 0057-0058), the second button configured to increment a counter when actuated (a counter included in the counting system configured for track count of stitches and a row/round number; paras. 0035, 0057-0058, 0060); and
a display (display 224; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056) for displaying a value of the counter(s) (fig. 2A; paras. 0056, 0058, 0060);
a third button (reset button 232; fig. 2A; para. 0059) disposed on the handle (fig. 2A; para. 0059);

a battery (a power source 420; fig. 4; para. 0082) disposed within the handle (within handle portion of shaft 206; figs. 2A, 4; para. 0082) and electrically coupled to the display and the hardware device for powering the display and the hardware device (fig. 4; para. 0082).
Christian does not disclose wherein the first button is disposed on a top side of the handle and the second button is disposed substantially opposite the first button on a bottom side of the handle.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because variation of positions of different buttons does not appear to provide any unexpected results.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have rearranged the positions of the first button and the second button as disclosed by Christian, with wherein the first button is disposed on the top side of a handle and the second button is disposed substantially opposite the first button on a bottom side of the handle.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Christian does not disclose wherein the first end of the elongate rod comprising an adapter that is coupleable to the handle, the third button configured to receive the adapter coupled to the first end of the elongate rod to couple and lock the elongate rod to the handle, the release button actionable to unlock the first end of the elongate rod from the handle so that .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018/0016716 A1) and Ward (US 6,145,152 A) and further in view of Goldschmidt (US 7,574,876 B2).
Regarding claim 7, Christian and Ward, in combination, disclose the apparatus of claim 6, but Christian does not disclose wherein the hardware device is configured to power from the battery to the display and the hardware device after a predefined period of inactivity.  However, Goldschmidt teaches wherein a knitting device (knitting device 4; fig. 5; col. 6, ll. 25-29) comprising a hardware device (a computer control module 25A connected with power source 25B, switch 25C and a motion sensor; fig. 5; col. 6, ll. 40-55), wherein the hardware device is configured to cut power from a power source from the knitting device after a predefined period of inactivity (turning off the knitting device 4 to conserve energy during periods of non-use; fig. 5; 
Regarding claim 8, Christian, Ward and Goldschmidt, in combination, disclose the apparatus of claim 7, and Christian further discloses wherein the hardware device is configured to store the values in the first and second counters in a non-volatile storage (data stored and calculated in an external device such as a computer to advance the counting system and relaying data to the display; paras. 0010-0011, 0083) prior to power from a battery being cut (when power is on and the circuit performs functions). 
Christian does not explicitly disclose wherein the stored values being accessed and presented on the display in response to the display being activated.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because this configuration has been a common practice related to computer technologies.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Christian, with wherein the stored values being accessed and presented on the display in response to the display being activated.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018/0016716 A1) and Ward (US 6,145,152 A) and further in view of Felice (US 2012/0296465 A1).
Regarding claim 17, Christian and Ward, in combination, disclose the system of claim 14, and Christian further discloses the system further comprising a tracking module that tracks 
Regarding claim 18, Christian, Ward and Felice, in combination, disclose the system of claim 17, but Christian does not disclose wherein, based on the user's rate of completing a stitch, the tracking module estimates an amount of time for the user to complete the predefined crochet pattern.  However, Felice teaches wherein, based on the user's rate of completing a stitch, the tracking module estimates an amount of time for the user to complete the predefined crochet pattern (the microprocessor 109 detects errors related to user's crocheting speed to complete the prescribed plan; fig. 8; paras. 0043, 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein, based on the user's rate of completing a stitch, the tracking module estimates an amount of time for the user to complete 
Regarding claim 19, Christian, Ward and Felice, in combination, disclose the system of claim 17, but Christian does not disclose wherein the tracking module, based on the values of the row counter and the stitch counter, determines and presents how many stitches are remaining to complete the current row of the predefined crochet pattern.  However, Felice teaches wherein the tracking module, based on the values of the row counter and the stitch counter, determines and presents instruction to the user when an error is detected, which would reasonably include how many stitches are remaining to complete the current row of the predefined crochet pattern (the microprocessor 109 provide an audiovisual representation that can instruct the user to proper technique when an error was detected; fig. 8; paras. 0043, 0047, 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the tracking module, based on the values of the row counter and the stitch counter, determines and presents how many stitches are remaining to complete the current row of the predefined crochet pattern as taught by Felice, in order to instruct the user to complete the predetermined crochet pattern at a proper speed.

    PNG
    media_image1.png
    348
    1081
    media_image1.png
    Greyscale

Annotated Fig. 2A from US 2018/0016716 A1

Response to Arguments
Applicant's arguments with respect to the amended claims 1-2 and 4-20 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732